COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 MARTIN W. COHEN, MARTIN W.                      §
 COHEN & CO., AND NEHOC                                          No. 08-12-00238-CV
 ADVISORS, INC.,                                 §
                                                                    Appeal from the
                                Appellants,      §
                                                           County Court Number at Law #6
 v.                                              §
                                                               of El Paso County, Texas
 FRED LOYA INSURANCE AGENCY,                     §
 INC. AND LOYA INSURANCE                                            (TC# 2009-873)
 COMPANY,                                         §

                                Appellees.       §


                                  MEMORANDUM OPINION

       This case is before the Court on our own motion to determine whether it should be

dismissed for lack of jurisdiction. Because there is no appealable order and for want of

prosecution, we will dismiss.

       The Clerk of this Court notified Appellant that there did not appear to be an appealable

order and/or judgment, and that the Court therefore intended to dismiss the appeal for lack of

jurisdiction unless any party could show grounds for continuing the appeal. The letter advised

that unless any party could show grounds for continuing the appeal within ten days from the date

of the letter that the matter would be submitted for dismissal. The letter also advised that the

docketing statement needed to be filed within ten (10) days of the date of the letter pursuant to

TEX.R.APP.P. 32. No party responded to the letter and no docketing statement has been

prepared.

       A second letter was sent to Appellant on July 19, 2012, advising that the filing fee of
$175.00 would need to be paid by August 8, 2012. No filing fee has been paid as of that date.

Appellant was advised that failure to pay the required filing fee may result in dismissal of the case.

       Pursuant to Tex.R.App.P. 42.3 (a), (b), and (c), we dismiss this case for lack of jurisdiction

and for want of prosecution.



August 22, 2012
                                               CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2